Name: Commission Regulation (EEC) No 2330/79 of 23 October 1979 on the sale by tendering procedure of boned beef and veal held by the Irish intervention agency and intended for export, and amending Regulation (EEC) No 1687/76
 Type: Regulation
 Subject Matter: trade policy;  animal product;  Europe
 Date Published: nan

 Avis juridique important|31979R2330Commission Regulation (EEC) No 2330/79 of 23 October 1979 on the sale by tendering procedure of boned beef and veal held by the Irish intervention agency and intended for export, and amending Regulation (EEC) No 1687/76 Official Journal L 266 , 24/10/1979 P. 0015 - 0018 Greek special edition: Chapter 03 Volume 26 P. 0184 ****( 1 ) OJ NO L 148 , 28 . 6 . 1968 , P . 24 . ( 2 ) OJ NO L 61 , 5 . 3 . 1977 , P . 1 . ( 3 ) OJ NO L 106 , 12 . 5 . 1971 , P . 1 . ( 4 ) OJ NO L 123 , 19 . 5 . 1979 , P . 9 . ( 5 ) OJ NO L 14 , 21 . 1 . 1969 , P . 2 . ( 6 ) OJ NO L 61 , 5 . 3 . 1977 , P . 18 . ( 7 ) OJ NO L 251 , 5 . 10 . 1979 , P . 12 . ( 8 ) OJ NO L 89 , 2 . 4 . 1976 , P . 1 . ( 9 ) OJ NO L 50 , 22 . 2 . 1978 , P . 1 . ( 10 ) OJ NO L 190 , 14 . 7 . 1976 , P . 1 . ( 11 ) OJ NO L 219 , 29 . 8 . 1979 , P . 8 . ( 12 ) OJ NO L 25 , 31 . 1 . 1975 , P . 1 . COMMISSION REGULATION ( EEC ) NO 2330/79 OF 23 OCTOBER 1979 ON THE SALE BY TENDERING PROCEDURE OF BONED BEEF AND VEAL HELD BY THE IRISH INTERVENTION AGENCY AND INTENDED FOR EXPORT , AND AMENDING REGULATION ( EEC ) NO 1687/76 THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 805/68 OF 27 JUNE 1968 ON THE COMMON ORGANIZATION OF THE MARKET IN BEEF AND VEAL ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 425/77 ( 2 ), AND IN PARTICULAR ARTICLE 7 ( 3 ) THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 974/71 OF 12 MAY 1971 ON CERTAIN MEASURES OF CONJUNCTURAL POLICY TO BE TAKEN IN AGRICULTURE FOLLOWING THE TEMPORARY WIDENING OF THE MARGINS OF FLUCTUATION FOR THE CURRENCIES OF CERTAIN MEMBER STATES ( 3 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 987/79 ( 4 ), AND IN PARTICULAR ARTICLE 6 THEREOF , WHEREAS THE IRISH INTERVENTION AGENCY IS HOLDING A SUBSTANTIAL STOCK OF BONED INTERVENTION MEAT ; WHEREAS AN EXTENSION OF THE PERIOD OF STORAGE FOR THE MEAT BOUGHT IN BEFORE 1 JANUARY 1979 SHOULD BE AVOIDED ON ACCOUNT OF THE ENSUING HIGH COSTS ; WHEREAS OUTLETS EXIST IN CERTAIN NON-MEMBER COUNTRIES FOR THE PRODUCTS IN QUESTION ; WHEREAS THE CONDITIONS FOR RELEASE FROM STORAGE PROVIDED FOR IN ARTICLE 1 ( 1 ) ( E ) OF COUNCIL REGULATION ( EEC ) NO 98/69 ( 5 ), AS AMENDED BY REGULATION ( EEC ) NO 429/77 ( 6 ), ARE FULFILLED ; WHEREAS IT IS ADVISABLE TO MAKE USE OF THE TENDERING PROCEDURE PROVIDED FOR BY COMMISSION REGULATION ( EEC ) NO 2173/79 ( 7 ), IN ORDER TO OBTAIN THE BEST POSSIBLE PRICES ; WHEREAS , IN VIEW OF THE SPECIAL CHARACTER OF THIS SALE , IT SHOULD BE LAID DOWN THAT THE PRODUCTS MAY NOT BE ELIGIBLE FOR REFUNDS AND THAT ANY MONETARY COMPENSATORY AMOUNTS WILL NOT APPLY ; WHEREAS THE AGREEMENTS BETWEEN THE COMMUNITY AND THE SWISS CONFEDERATION AND THE REPUBLIC OF AUSTRIA ON THE APPLICATION OF THE RULES ON COMMUNITY TRANSIT MAKE IT POSSIBLE TO ISSUE COMMUNITY TRANSIT DOCUMENTS IN SWITZERLAND AND AUSTRIA ; WHEREAS MEAT WHICH IS EXPORTED TO THOSE COUNTRIES OR WHICH HAS TO CROSS THOSE COUNTRIES IN ORDER TO REACH THE COUNTRY OF DESTINATION MUST BE SUBJECT TO SPECIFIC MEASURES TO AVOID ITS BEING REIMPORTED AS A COMMUNITY PRODUCT ; WHEREAS MEAT THUS EXPORTED IS IN A SITUATION COMPARABLE TO THAT OF MEAT WHICH HAS QUALIFIED FOR AN EXPORT REFUND ; WHEREAS , THEREFORE , SUCH MEAT CANNOT BE REIMPORTED INTO THE COMMUNITY IN THE MANNER DEFINED IN ARTICLE 3 ( 1 ) OF COUNCIL REGULATION ( EEC ) NO 754/76 OF 25 MARCH 1976 ON THE CUSTOMS TREATMENT APPLICABLE TO GOODS RETURNED TO THE CUSTOMS TERRITORY OF THE COMMUNITY ( 8 ); WHEREAS IT IS NECESSARY IN CONSEQUENCE TO LAY DOWN THAT , IN THE CASE OF SUCH REIMPORT , AN AMOUNT EQUAL TO THE SECURITY BE PAID , AND THAT THIS AMOUNT MUST BE TREATED , PURSUANT TO ARTICLE 2 OF COUNCIL REGULATION ( EEC ) NO 352/78 ( 9 ), IN THE SAME MANNER AS A SECURITY WHICH HAS BEEN FORFEITED ; WHEREAS , SINCE THE MEAT IN QUESTION IS INTENDED FOR EXPORT , IT SHOULD BE SUBJECTED TO THE INSPECTION PROVIDED FOR BY COMMISSION REGULATION ( EEC ) NO 1687/76 ( 10 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 1887/79 ( 11 ); WHEREAS THE MANAGEMENT COMMITTEE FOR BEEF AND VEAL HAS NOT DELIVERED AN OPINION WITHIN THE TIME LIMIT SET BY ITS CHAIRMAN , HAS ADOPTED THIS REGULATION : ARTICLE 1 1 . BONED BEEF AND VEAL HELD BY THE IRISH INTERVENTION AGENCY AND INTENDED FOR EXPORT SHALL BE SOLD . THIS MEAT SHALL HAVE BEEN PLACED IN STORAGE BEFORE 1 JANUARY 1979 . IT MAY BE EXPORTED ONLY TO EUROPEAN NON-MEMBER COUNTRIES , JORDAN , NON-MEMBER COUNTRIES BORDERING THE MEDITERRANEAN OR THE PERSIAN GULF , NON-MEMBER COUNTRIES OF THE ARABIAN PENINSULA AND AFRICA . FOR THE PURPOSES OF THIS REGULATION , THE DESTINATIONS SPECIFIED IN ARTICLE 3 OF REGULATION ( EEC ) NO 192/75 ( 12 ) SHALL ALSO BE CONSIDERED AS EUROPEAN NON-MEMBER COUNTRIES . 2 . THE QUALITIES AND QUANTITIES OF THE PRODUCTS OFFERED FOR SALE AS WELL AS THE PLACES OF STORAGE ARE GIVEN IN ANNEX I . 3 . THE SALE SHALL TAKE PLACE BY MEANS OF A TENDERING PROCEDURE , IN ACCORDANCE WITH REGULATION ( EEC ) NO 2173/79 , SUBJECT TO THE PROVISIONS OF THIS REGULATION . 4 . BY WAY OF DEROGATION FROM ARTICLES 6 AND 7 OF REGULATION ( EEC ) NO 2173/79 , THIS REGULATION SHALL SERVE AS A NOTICE OF INVITATION TO TENDER . 5 . BY WAY OF DEROGATION FROM ARTICLE 15 ( 1 ) OF REGULATION ( EEC ) NO 2173/79 THE SECURITY SHALL BE FIXED AT 100 ECU PER 100 KG . 6 . ONLY THOSE TENDERS MAY BE TAKEN INTO CONSIDERATION WHICH REACH THE IRISH INTERVENTION AGENCY , WHOSE ADDRESS APPEARS IN ANNEX II , NO LATER THAN 5 NOVEMBER 1979 AT 12 NOON . ARTICLE 2 1 . ANY MONETARY COMPENSATORY AMOUNTS SHALL NOT APPLY TO PRODUCTS SOLD IN ACCORDANCE WITH THIS REGULATION . 2 . NO REFUND SHALL BE BE GRANTED ON THE EXPORT OF PRODUCTS SOLD IN ACCORDANCE WITH THIS REGULATION . ARTICLE 3 1 . WHERE THE COUNTRY OF DESTINATION IS SWITZERLAND OR AUSTRIA , OR IF THOSE COUNTRIES ARE CROSSED IN ORDER TO REACH THE COUNTRY OF DESTINATION , THE RELEASE OF THE SECURITY REFERRED TO IN ARTICLE 1 ( 5 ) OF THIS REGULATION SHALL BE SUBJECT TO PROOF THAT THE PRODUCT HAS BEEN IMPORTED BY A NON-MEMBER COUNTRY , UNLESS LOST EN ROUTE AS A RESULT OF FORCE MAJEURE . SUCH PROOF SHALL BE FURNISHED IN THE SAME WAY AS FOR THE EXPORT REFUND . 2 . SUCH MEAT SHALL BE CONSIDERED AS SATISFYING THE PROVISIONS OF ARTICLE 2 ( 1 ) ( B ) OF REGULATION ( EEC ) NO 754/76 FROM THE TIME WHEN THE CUSTOMS EXPORT FORMALITIES HAVE BEEN COMPLETED . IF THE PROVISIONS OF ARTICLE 2 ( 2 ) OF THE SAID REGULATION APPLY , AN AMOUNT EQUAL TO THE SECURITY REFERRED TO IN ARTICLE 1 ( 5 ) OF THIS REGULATION MUST BE PAID . THE AMOUNT SHALL BE CONSIDERED AS A SECURITY WHICH HAS BEEN FORFEITED WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 352/78 . ARTICLE 4 REGULATION ( EEC ) NO 1687/76 IS AMENDED AS FOLLOWS : IN PART I TO THE ANNEX . PRODUCTS TO BE EXPORTED IN THE SAME STATE AS THAT IN WHICH THEY WERE WHEN REMOVED FROM INTERVENTION STOCK , THE FOLLOWING POINT 14 AND FOOTNOTE ( 14 ) RELATING THERETO ARE ADDED : ' 14 . COMMISSION REGULATION ( EEC ) NO 2330/79 OF 23 OCTOBER 1979 ON THE SALE BY TENDERING PROCEDURE OF BONED BEEF AND VEAL HELD BY THE IRISH INTERVENTION AGENCY AND INTENDED FOR EXPORT ( 14 ). ( 14 ) OJ NO L 266 , 24 . 10 . 1979 , P . 15 . ' ARTICLE 5 THIS REGULATION SHALL ENTER INTO FORCE ON 1 NOVEMBER 1979 . THIS REGULATION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 23 OCTOBER 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT**** ANNEX I - ANHANG I - ALLEGATO I - BIJLAGE I - ANNEX I - BILAG I LISTE DES LOTS DE VIANDES BOVINES DESOSSEES , CONGELEES ET STOCKEES EN IRLANDE DANS LES ENTREPOTS SUIVANTS AUFSTELLUNG DES GEFRORENEN RINDFLEISCHS OHNE KNOCHEN , DAS IN DEN NACHFOLGENDEN KUEHLHAEUSERN IN IRLAND LAGERT ELENCO DELLE PARTITE DI CARNI BOVINE DISOSSATE E CONGELATE , IMMAGAZZINATE IN IRLANDA NEI DEPOSITI SOTTO INDICATI LIJST VAN DE PARTIJEN BEVROREN RUNDVLEES ZONDER BEEN DIE IN DE ONDERSTAANDE VRIESHUIZEN ZIJN OPGESLAGEN IN IERLAND LIST OF LOTS OF FROZEN BONED BEEF STORED IN IRELAND IN THE FOLLOWING WAREHOUSES FORTEGNELSE OVER PARTIER AF FROSSET UDBENET OKSEKOED , DER ER OPLAGRET I IRLAND FOELGENDE STEDER LES QUANTITES SONT EXPRIMEES EN TONNES AU MOMENT DE LA MISE EN STOCK DIE MENGEN SIND IN TONNEN EINLAGERUNGSGEWICHT ANGEGEBEN I QUANTITATIVI SONO ESPRESSI IN TONNELLATE ALL ' ATTO DELL ' IMMAGAZZINAMENTO HET GEWICHT BIJ INSLAG VAN DE PARTIJEN IS AANGEGEVEN IN TON QUANTITIES ARE EXPRESSED IN TONNES AT THE TIME OF PLACING IN STOCK MAENGDERNE UDTRYKKES I TONS PAA OPLAGRINGSTIDSPUNKTET // // PRODUITS - ERZEUGNISSE - // // ENTREPOTS - KUEHLHAEUSER - DEPOSITI FRIGORIFERI VRIESHUIZEN WAREHOUSES - LAGRE // // PRODOTTI - PRODUKTEN - PRODUCTS - PRODUKT // 1 // 2 // 3 // 4 // 5 // 6 // 7 // 8 // 9 // 10 // 11 // TOTAL // // STEERS/HEIFERS : // FILLETS // 62 // 13 // 29 // 95 // 5 // 70 // 1 // - // 6 // 3 // 20 // 304 // STRIPLOINS // 153 // 49 // 155 // 342 // 32 // 321 // 15 // 16 // 22 // 17 // 48 // 1 170 // INSIDES // 294 // 65 // 237 // 631 // 103 // 523 // 17 // 39 // 57 // 23 // 83 // 2 072 // OUTSIDES // 311 // 78 // 229 // 691 // 98 // 485 // 70 // 3 // 41 // 23 // 86 // 2 115 // KNUCKLES // 119 // 31 // 118 // 251 // 12 // 253 // 1 // 13 // 14 // 9 // 43 // 864 // RUMPS // 204 // 53 // 222 // 421 // 29 // 278 // 42 // 42 // 23 // 15 // 46 // 1 375 // CUBE ROLLS // 83 // 19 // 55 // 170 // 10 // 128 // 2 // 7 // 8 // 4 // 25 // 511 // PLATES AND FLANKS // 388 // 12 // 155 // 391 // 113 // 524 // - // 52 // 30 // 8 // 115 // 1 788 // BRISKET // 77 // 5 // 33 // 96 // 11 // 119 // 3 // 28 // 10 // 10 // 52 // 444 // FOREQUARTERS // 351 // 70 // 69 // 110 // 135 // 851 // - // 71 // - // - // 56 // 1 713 // SHINS AND SHANKS // 164 // 51 // 112 // 368 // 18 // 337 // 4 // 19 // 19 // 16 // 54 // 1 162 // // TOTAL // 2 206 // 446 // 1 414 // 3 566 // 566 // 3 889 // 155 // 290 // 230 // 128 // 628 // 13 518 //**** ENTREPOTS - KUEHLHAEUSER - DEPOSITI FRIGORIFERI - VRIESHUIZEN - WAREHOUSES - LAGRE 1 . FRIGOSCANDIA COLD STORE LTD , MIDLETON , CO . CORK , IRELAND . 2 . AUTOZERO COLD STORE LTD , BANNOW ROAD , CABRA WEST , DUBLIN 7 , IRELAND . 3 . WATERFORD COLD STORE LTD , CHRISTENDOM , FERRYBANK , WATERFORD , IRELAND . 4 . FRIGOSCANDIA COLD STORE LTD , BELGARD ROAD , TALLAGHT , CO . DUBLIN , IRELAND . 5 . TUNNEY COLD STORE LTD , TEEHILL , CONES , CO . MONAGHAN , IRELAND . 6 . NORISH FOOD CITY LTD , LOURGH EGISH , CASTLEBLAYNEY , CO . MONAGHAN , IRELAND . 7 . EIRFREEZE COLD STORE LTD , BOND ROAD , DUBLIN 3 , IRELAND . 8 . EIRFREEZE COLD STORE LTD , LITTLE ISLAND , CO . CORK , IRELAND . 9 . CAHIR COLD STORE LTD , CAHIR , CO . TIPPERARY , IRELAND . 10 . SLANEY MEAT PACKERS LTD , BUNCLODY , CO . WEXFORD , IRELAND . 11 . DUBLIN MEAT PACKERS LTD , CLOGHRAN , SWORDS , CO . DUBLIN , IRELAND . ANNEXE II - ANHANG II - ALLEGATO II - BIJLAGE II - ANNEX II - BILAG II ADRESSES DES ORGANISMES - ANSCHRIFTEN DER INTERVENTIONSSTELLEN - INDIRIZZI DEGLI ORGANISMI D ' INTERVENTO - ADRESSEN VAN DE INTERVENTIEBUREAUS - ADDRESSES OF THE INTERVENTION AGENCIES - INTERVENTIONSORGANERNES ADRESSER // IRELAND // DEPARTMENT OF AGRICULTURE , AGRICULTURE HOUSE , // // KILDARE STREET , // // DUBLIN 2 , // // TEL . ( 01 ) 78 90 11 , EXT . 2324 , TELEX 4280 AND 5118 . //